Citation Nr: 1033571	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  07-00 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disability.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1943 to July 1946 and from April 1952 to December 1953.  This 
matter is before the Board of Veterans' Appeals (Board) on appeal 
from an October 2005 rating decision by the Oakland, California 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 2010, the Veteran stated that he wished to cancel his Travel 
Board hearing scheduled for July 15, 2010.

The matter before the Board was developed and adjudicated as a 
claim of service connection limited to the diagnosis of PTSD.  In 
accordance with the U.S. Court of Appeals for Veterans Claims 
(Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), 
it has been recharacterized to encompass all psychiatric 
disabilities diagnosed.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Competent evidence reasonably establishes that the Veteran has an 
anxiety disorder that is related to events that occurred during 
his active service.


CONCLUSION OF LAW

Service connection for an anxiety disorder is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.321 
(2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA applies to the instant claim; 
however, inasmuch as this decision grants the benefit sought, 
there is no reason to belabor the impact of the VCAA on this 
matter.  

B.	Factual Background

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim. 

The Veteran's service personnel records show that from October 
1945 to December 1945, his duties included being an Engineering 
Officer on the U.S.S. P.C. 1188.  His service treatment records 
(from both periods of service) do not show any complaints of, or 
treatment for, a psychiatric disability.  No psychiatric 
complaints were noted on June 1946 separation examination; on 
December 1953 service separation examination, psychiatric 
clinical evaluation was normal.

With his claim seeking service connection for PTSD filed in April 
2005 the Veteran submitted a private treatment report from 
G.W.G., Ph.D., dated in March 2005, which shows a diagnosis of 
PTSD related to the Veteran's military service.  During this 
session, the Veteran reported that his most terrifying experience 
was when the Patrol Craft was damaged in a hurricane.  He 
indicated that he was serving as the Engineering Officer and was 
assigned to bring materials in a jeep along the jetty and dock 
with water spouting up like blow holes as he came along.  While 
Dr. G.W.G. noted that the Veteran had clinical depression in 
addition to PTSD, the Axis I diagnosis listed was just PTSD.

In an August 2005 statement, the Veteran reiterated his stressful 
experience while serving as an Engineering Officer aboard the 
U.S.S. P.C. 1188 in 1945.  He indicated that while the ship was 
in the Azores, it was engulfed in a hurricane.  He reported that 
the ship was tied up to the dock on the harbor side of a high sea 
wall and was being battered on the port side by a huge ring bolt 
embedded in the side of the dock.  He reported that the waves 
were so high that at least one seam split causing water to spill 
into the engineering room.  He also reported that during the 
storm he had to drive to a local lumber yard to secure logs, he 
indicated that he had to make many trips on the dock where he was 
forced to dodge the 10 - 15 feet high geysers of sea water that 
was rising from below the dock through the available passages.  
He stated "I couldn't know where the next one would come from 
and was aware that any one of them would have sufficient force to 
wreck the relatively light weight jeep.  I know I was terrified 
but unable to show it because I was in charge of this rescue 
project."

In a February 2006 statement, the Veteran referred to photographs 
submitted by J.M., a fellow naval officer, which do not appear to 
be associated with the claims file.  Attached to his statement is 
also a statement from J.M., who confirmed that the ship to which 
he and the Veteran were assigned was damaged by a very severe 
storm in November 1945.  He stated:

" . . . As [the Veteran] has explained, it was an 
enormously frightening experience for the entire crew.  
Having exhausted our supply of ordinary fenders, 
frustration followed frustration as makeshift fenders of 
timber were ground to a pulp as the ship was blown against 
the dock by the force of the wind and waves.  Despite the 
exertions of the entire crew during that day and most of 
the following night the ship took a terrible pounding 
against the stone dock and ruptured a seam in the hull not 
far about the waterline.  As a result our ship was recalled 
from rescue-duty and made her way (despite serious damage) 
back to New York."
On VA psychiatric examination in March 2006 the Veteran 
reiterated his accounts of the stressful events of the storm.  He 
reported that he occasionally dreams about the storm, however he 
very rarely had intrusive thoughts.  In terms of avoidance 
symptoms, the Veteran reported that he is unable to watch the 
movie "A Perfect Storm" due to the depiction of the small ship 
pitching and rolling on the large waves.  He indicated that it 
was too much like what actually happened to him.  Mental status 
evaluation revealed that the Veteran was appropriately dressed 
and groomed; he displayed no impairment of thought process or 
communication; he showed no psychotic thinking, delusions or 
hallucinations; he displayed appropriate behavior, interaction 
and eye contact; he denied suicidal or homicidal ideation; he was 
oriented in all spheres; there was no memory impairment, 
obsessive or ritualistic behaviors; his speech was fluent; he 
denied panic attacks, his mood was noted to be anxious; he denied 
impulse control problems, although he stated that he finds 
himself easily irritated.  The Axis I diagnosis was anxiety 
disorder not otherwise specified (NOS).  The examiner opined:

" . . . In terms of the psychiatric question, the Veteran 
does not meet criteria for PTSD.  He does, I believe, have 
an anxiety disorder NOS, which is at least as likely as not 
caused by or a result of his experiences in the Navy as 
described.  These include some reexperiencing symptoms, 
some avoidant symptoms and some general anxiety with a 
pattern of insecurity about himself.  The Veteran does not 
meet criteria for any other psychiatric disorders."

In a December 2006 private record, S.T., Ph.D. stated that the 
Veteran does meet the criteria for "service-related PTSD".  He 
indicated that the determining factors were the Veteran's 
intrusive thoughts regarding a wall of rock deteriorating by the 
force of water during a severe storm that resulted in his ship 
being re-called from duty. 

In a report of a January 2009 VA general examination, psychiatric 
evaluation was noted to be negative for anxiety and PTSD.

A March 2009 memorandum shows that there is a lack of information 
required to corroborate the Veteran's claimed stressor event.

C.	Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military  service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection there must be competent evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and competent evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

D.	Analysis

The Board finds, based on the detailed explanation provided, that 
the report of the March 2006 VA psychiatric examination is the 
most probative evidence regarding the diagnosis and likely 
etiology of the Veteran's psychiatric disability.  The Board 
further finds that the Veteran's accounts of events in service 
are adequately corroborated by credible supporting evidence, 
i.e., the statement by a former fellow officer who reports first 
hand knowledge of the events, i.e., a fierce storm.  The March 
2006 VA examiner, observing that the Veteran did exhibit symptoms 
meeting the criteria for a diagnosis of PTSD, found that the 
Veteran has an anxiety disorder (not otherwise specified) and 
related such disorder to the corroborated event(s) in service.  
Accordingly, all the criteria for substantiating a claim of 
service connection are met, and service connection for an anxiety 
disorder is warranted.  






ORDER

Service connection for an anxiety disorder is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


